IN THE UNITED STATES COURT OF APPEALS

                        FOR THE FIFTH CIRCUIT



                             No. 96-30770

                           Summary Calendar


JOHN KENNY
                                             Plaintiff-Appellant,

                                versus

AAA LIFE INSURANCE COMPANY
                                             Defendant-Appellee.




             Appeal from the United States District Court
                 For the Eastern District of Louisiana
                             (95-CV-3077-D)


                           January 7, 1997

Before HIGGINBOTHAM, DAVIS, and WIENER, Circuit Judges.

PER CURIAM:*

     Plaintiff John Kenny appeals the district court’s grant of

summary judgment against him. Kenny was injured when, while riding

a bicycle, he was struck by a car.       Kenny’s claim that the two

insurance policies issued by AAA cover the accident is mistaken;

the district court correctly determined that the policies in

question do not provide coverage for the Kenny in this type of

accident.    See Massachusetts Mut. Life Ins. Co. v. Nails, 549 So.2d

     *
      Pursuant to Local Rule 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in Local Rule 47.5.4.
826, 832 (La. 1989) (when the words of an insurance contract are

clear and unambiguous, terms are to be taken and understood in

their   plain    and    ordinary       sense)     (adopting       a    rule     of   strict

construction).

     Kenny      contends      on   appeal       that    summary       judgment       is   not

appropriate because he has stated claims under Louisiana law for

false advertising,         misrepresentation,            and   breach      of    Louisiana

insurance law, LA. REV. STAT. ANN. §§ 22:658, 1220.                        The district

court did not consider or rule on these issues.                       Unfortunately for

Kenny, the Louisiana statutes he cites explicitly provide that they

are not applicable to health and accident insurance claims.                               See

LA. REV. STAT. ANN. § 22:1220(D) (§ 22:1220 “shall not be applicable

to claims made under health and accident insurance policies”); Id.

§ 22:658 (applies to “all insurers issuing any type of contract,

other than those specified in” § 22:656-57, which include health

and accident policies); Id. § 22:6(2) (defining Health and Accident

Insurance). Furthermore, the record before us contains no evidence

whatsoever      to   support       a   claim      of    misrepresentation,            false

advertising, or breach of insurance law. In order to avoid summary

judgment, plaintiff must offer evidence sufficient to establish the

existence of each element essential to his case, not mere assertion

or speculation.        Celotex Corp. v. Catrett, 477 U.S. 317 (1986).

     The    judgment     of    the     district        court   is     in   all   respects

AFFIRMED.


                                            2